Citation Nr: 1455283	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to August 1984, and from February 1987 to March 2005. 

This appeal comes to the Board of Veterans Appeals (Board) arises from an April 2010 rating action by the Regional Office (RO) in Louisville, Kentucky, in which the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for peptic ulcer disease, and denied claims for service connection for a left ankle disability, and PTSD; the RO also granted service connection for hypertension, evaluated as noncompensable.

In his appeal (VA Form 9), received in February 2011, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in March 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2014).  Accordingly, the Board will proceed without further delay. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2007, the RO determined that new and material evidence had not been received to reopen a claim for service connection for  peptic ulcer disease. 

2.  The evidence received since the RO's October 2007 decision, which denied a claim for service connection for peptic ulcer disease, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have PTSD, or a left ankle disability, that is related to his service.  

4.  The Veteran's service-connected hypertension is not shown to be productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, but, giving the Veteran the benefit of the doubt, a history of diastolic pressure predominantly 100 or more with required continuous medication for control is indicated.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's October 2007 decision which denied a claim for service connection for peptic ulcer disease; the claim for service connection for peptic ulcer disease is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  PTSD and a left ankle disability, are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

3.  The criteria for an initial compensable evaluation for hypertension to 10%, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been received to reopen his claim of entitlement to service connection for peptic ulcer disease.

In October 1984, the RO denied a claim for service connection for peptic ulcer disease.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014).  

In March 2009, the appellant applied to reopen the claim.  In October 2007, the RO determined that new and material evidence had not been presented to reopen the claim.  There was no appeal, and the RO's decision became final.  Id.

In June 2009, the Veteran filed to reopen the claim.  In April 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The Board initially notes that there is no relevant medical evidence dated between the Veteran's first and second periods of active duty.  In addition, service connection is currently in effect for disabilities that include gastroesophageal reflux disease (GERD).

At the time of the RO's October 2007 decision, the evidence included the Veteran's service treatment records, which showed a number of treatments for complaints of stomach symptoms, to include pain, cramps, and heartburn.  His assessments included gastroenteritis, gastritis, rule out PUD (peptic ulcer disease), "abdominal pain food intolerance," "diarrhea due to possible A.G.E." (acute gastroenteritis), and viral syndrome.  The Veteran's separation examination reports, dated in June 1984, and in March 2005, showed that his abdomen and viscera were clinically evaluated as normal.  The associated "report of medical history" for the June 1984 separation examination report showed that the Veteran indicated that he had a history of "stomach, liver or intestinal trouble."  The report noted a positive family history for ulcers, and that the Veteran had indigestion after meals that cleared with antacids.  In the associated "report of medical history" for the March 2005 separation examination report, the Veteran indicated that he had a history of "stomach, intestinal, liver trouble, or ulcer," and there was a notation of a history of ulcers, and "ulcers throughout career."  A "report of medical assessment" (DA Form 2807-1), dated in March 2005, showed that the Veteran indicated that he had a history of ulcers in 2000 while in Kosovo.

The post-service medical evidence consisted of VA and non-VA reports, dated between 2005 and 2007.  This evidence did not show findings of, or a diagnosis involving, an ulcer/peptic ulcer disease.  A September 1984 VA examination report stated that there was no active peptic ulcer disease, and that the probable diagnosis was gastritis.  

At the time of the RO's October 2007 decision, the Veteran was shown to have been treated for stomach symptoms on a number of occasions.  His assessments during service included gastroenteritis, gastritis, "abdominal pain food intolerance," and viral syndrome.  There were no less than two notations of rule out PUD (peptic ulcer disease).  However, these were equivocal in their terms, and an ulcer/peptic ulcer disease was not shown upon separation from either period of active duty.  There was no post-service evidence of treatment for an ulcer/peptic ulcer disease, and there was no competent opinion of record to show that the Veteran had an ulcer/peptic ulcer disease due to his service.  

The most recent and final denial of this claim was in October 2007.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the RO's October 2007 rating decision consists of medical reports dated between 2005 and 2013.  This evidence includes a VA esophagus and hiatal hernia examination report, dated in October 2010, which shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes than a November 2009 upper GI (gastrointestinal) study showed a possible antral ulcer.  The impressions noted severe gastroesophageal reflux, and antral gastritis with possible tiny ulcer at the antrum.  The diagnosis was severe GERD.

A VA general medical examination report, dated in June 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to have a history of GERD dating to the early 2000's; there was no notation of a history of ulcers/peptic ulcer disease.  The only relevant diagnosis was GERD.

VA progress notes do not show findings of, or a diagnosis involving, ulcers or peptic ulcer disease.

This evidence, which was not of record at the time of the RO's October 2007 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no evidence to show that the Veteran currently had an ulcer, or peptic ulcer disease, and there was no competent evidence to show that the Veteran had an ulcer, or peptic ulcer disease, due to his service.  The submitted evidence does not remedy either of these defects.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Service Connection

The Veteran asserts that he is entitled to service connection for a left ankle disability, and PTSD.  

A.  PTSD

The Board initially notes that service connection is currently in effect for disabilities that include major depressive disorder and anxiety disorder, and points out that it does not appear that the RO has ever attempted to dissociate any psychiatric symptoms from the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Simply stated, it is important for the Veteran to understand that even if the Board granted this claim the evidence indicates he would receive no additional compensation because the problems he has indicated are caused by PTSD have been associated with his service connected problem. 

In addition to the law discussed in Part I, the applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.

The Veteran's service treatment reports include a report dated in May 2003, which notes that the Veteran had some anxiety.  The assessment was depression.  The Veteran's separation examination reports from his first and second periods of active duty, dated in June 1984 and March 2005, show that his psychiatric condition was clinically evaluated as normal.  The March 2005 report notes a history of PTSD.  A "report of medical assessment" (DA Form 2807-1), dated in March 2005, shows that the Veteran indicated that he had a history of PTSD, and a severe stress disorder, related to service in Kosovo between 1999 and 2000, with "nervous flashbacks" in all of 2004.  The report notes a history of PTSD that started in Kosovo in 2000, with current use of Welbutrin.  

The Veteran's service personnel records include his discharges (DD Form 214s) which show that his military occupation specialty was finance specialist, and senior finance noncommissioned officer.  This evidence indicates that he had service in Kosovo between November 1999 and May 2000.  The Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.

As for the post-service medical evidence, a VA PTSD examination report, dated in January 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  

With regard to in-service stressors, the Veteran reported:

 I had a lot of pressure on me as chief financial officer when I was stationed in Kosovo.  

The report notes that the Veteran did not participate in combat, and that although he was deployed to war zone (Kosovo 1999-2000) and says he drew hazardous pay, he did not describe any direct combat experience while serving in his administrative assignment.  The Axis I diagnoses were major depressive disorder, and anxiety disorder NOS (not otherwise specified).  The examiner stated, that the Veteran's records do not include any comprehensive evaluation for PTSD criteria, and, "In fact, in reviewing all available notes from VA and military, there is no assessment in which it is documented that PTSD diagnostic criteria were assessed and identified.  What is consistent in the notes is presence of anxiety issues with poor sleep and irritability and depression issues."

A VA PTSD examination report, dated in June 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnoses were anxiety disorder NOS and depressive disorder NOS by history.  The examiner specifically stated that the Veteran's reported stressor, of being under stress as a cash control officer in Kosovo for six months, "clearly does not fulfill the stressor criterion."  

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The January 2010 and April 2012 VA opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as the opinions are accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

While the Board would not dispute the fact that the Veteran had "stress" as a chief financial officer, such "stress" is not normally the foundation of a PTSD claim within VA. 

In reaching this decision, the Board has considered the notations of PTSD in service treatment records, and VA and non-VA reports.  However, none of the post-service reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, all of these reports warrant less probative weight than the VA opinions, as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  While some evidence supports this claim, a significant amount of highly probative evidence weighs against this claim.  Accordingly, the claim must be denied.

B.  Left Ankle Disability

The Veteran's service treatment reports show that, overall, he received a number of treatments for heel, foot and ankle pain, with no findings or diagnoses specific to the left ankle except as noted infra.  An April 1998 report notes that there was no ligament laxity or obvious deformity.  The assessment was ankle pain.  

Reports, dated between October and December of 2003, show treatment for left ankle symptoms.  The diagnosis was third degree ankle sprain with avulsion fracture, fractured fibula.  An associated X-ray report notes a small avulsion fracture, distal fibula.  The Veteran's separation examination reports from his first and second periods of active duty, dated in June 1984 and March 2005, show that his lower extremities were clinically evaluated as normal.  In the associated "report of medical history" for the March 2005 separation examination report, the Veteran indicated that he had a history of a broken left ankle in 2003.  An associated "report of medical assessment" (DA Form 2807-1), dated in March 2005, notes a history of multiple joint pain, to include the ankle.

As for the post-service medical evidence, VA and non-VA reports do not show that the Veteran has a left ankle disability.  A VA joints examination report, dated in April 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of intermittent left ankle swelling, with pain on weight-bearing.  A November 2009 X-ray was noted to show no fracture or dislocation, and that the mortise was preserved; the impression was "no acute abnormality."  The "diagnosis" portion of the report shows that the examiner stated that avulsion fractures of the ankle are common, and that with adequate treatment
they often resolve and are asymptomatic following treatment and healing.  The examiner concluded, "There is no current diagnosis with the left ankle."

This finding provides highly probative evidence against this claim. 

The Board finds that the evidence is insufficient to show that the Veteran currently has a left ankle disability. Gilpin.  Although the Veteran was noted to have an avulsion fracture of the left ankle in 2003, during service, the current medical evidence indicates that his injury resolved without residual effects or pathology.  In this regard, the April 2010 VA examination report shows that the examiner concluded that the Veteran does not currently have a diagnosed left ankle condition.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and current X-ray and other findings, and as the opinion is accompanied by a sufficient explanation and findings.  Prejean; Neives- Rodriguez.  There is no competent opinion in support of the claim, and no medical evidence to show that the Veteran currently has a left ankle disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.



C.  Initial Compensable Evaluation - Hypertension

The Veteran asserts that he is entitled to an initial compensable evaluation for service-connected hypertension.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With regard to the history of the disability in issue, the Veteran's service treatment records show diagnoses of hypertension, with use of hydrochlorothiazide (HCTZ).  See 38 C.F.R. § 4.1 (2014).

In April 2010, the RO granted service connection for hypertension, evaluated as noncompensable, with an effective date for service connection of June 24, 2009.  The Veteran has appealed the issue of entitlement to initial compensable evaluation.  

The Veteran is appealing the original assignment of disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).

The Veteran is shown to be taking medication (HCTZ and Lisinopril) for control of his symptoms.  Overall, the Veteran's VA progress notes, and private treatment reports, do not show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

In this regard, a VA summary of blood pressure readings between 2005 and 2011, dated in March 2011, shows that the Veteran's blood pressure primarily ranged between 106-145/64-83.  VA examination reports show the following blood pressure readings: 112/72 (November 2009); 123/82 (October 2010); and 116/75 (March 2011).  

A January 2011 VA hypertension examination report contains blood pressure readings of: 154/106, 137/103, and 140/98, which supports this claim. 

A June 2012 VA hypertension examination report contains blood pressure readings of: 135/85, 125/78, and 126/74.  This report notes that his blood pressure was well-controlled on oral medications.  See also VA progress notes, dated in March 2011 and October 2013 (same).  

An October 2013 VA progress note indicates a blood pressure of 177/105.

It appears that without medication the Veteran's diastolic pressure would be predominantly 100 or more, as it was at one point, as cited above.  This suggests a 10% rating is warranted, but no greater.

In summary, when considered the totality of the evidence, the evidence is insufficient to show that the Veteran has diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, but a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is found.

In deciding the Veteran's increased initial evaluation claim beyond 10%, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have the need for oral medications (HCTZ and Lisinopril).  The rating schedule contemplates this.  38 C.F.R. § 4.104, DC 7101.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by the need for oral medication, and which has been characterized as "well-controlled."  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his hypertension disability has caused him to miss work, or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, in December 2013, the RO denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He has not subsequently submitted evidence of unemployability, or claimed to be unemployable, due to service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching all of these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an initial compensable evaluation for hypertension, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

For all other claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2009 of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as April 2012 (and the claim for PTSD again in May 2013).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations, and the Board has determined that a left ankle disability and PTSD are not currently shown.  With regard to the "new and material" claim, the Veteran has been afforded examinations.  Although an etiological opinion has not been obtained, as the Board has determined that new and material evidence has not been presented, and as an ulcer/peptic ulcer disease is not currently shown, a remand for an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received that is sufficient to reopen the claim of entitlement to service connection for peptic ulcer disease; the claim is not reopened.

Service connection for a left ankle disability, and PTSD, is denied.

An initial compensable evaluation for service-connected hypertension to 10% is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


